                                               IN THE UNITED STATES DISTRICT COURT
                                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                                             ROANOKE DIVISION

 CLAAS FINANCIAL SERVICES LLC,                                               *



                 PLAINTIFF/JUDGMENT CREDITOR,

                                                                             *
 V.                                                                                     CASE No.: 7 :17-CV-00486

JUSTICE FARMS OF NORTH CAROLINA, LLC,

                 DEFENDANT/JUDGMENT DEBTOR.

      3':              *        *        9:           *        i:        *        :Y:      *          9:   *       3':    *




                                         AFFIDAVIT OF SERVICE BY MAILING

             1,       Meg Nicholls,     testify to the facts        and matters   set forth herein:


                 1.        I   am   a paralegal at Friedberg PC, counsel for plaintiff           CLAAS     F inancial Services

LLC.

             2.            On April     3,    2019,   I   served a copy of the Order for Payment [Dkt. 87] on


garnishee             BB&T, Branch Banking and Trust Company of Virginia,                      via ﬁrst-class mail, postage


prepaid, addressed to:


                           BB&T, Branch Banking and Trust Company                       of Virginia
                           c/o R.    Matthew     Hall, Registered       Agent
                           4701 Cox Road, Suite 285
                           Glen Allen, VA 23060.




Jeremy      S.   Friedberg,  VSB No. 40228
Gordon      S.    Young,   VSB No. 68822
Friedberg        PC
10045 Red Run Boulevard, Suite 160
Baltimore, Maryland 21 1 17
(410) 581—7400
(410) 581-7410 (facsimile)
jeremy@friedberg.legal
gordon.young@friedberg.legal


Attorneysfor           CLAAS Financial Services LLC


      Case 7:17-cv-00486-RSB Document 89 Filed 04/04/19 Page 1 of 2 Pageid#: 415
         I   SOLEMNLY AF F IRM under the penalties of perjury that the contents of the foregoing

afﬁdavit are true and correct.




Date: April 4,      2019


                                             ‘W/ﬂméz
                                               Me'g Nicholls, Paralegal
                                               F riedberg PC
                                               10045 Red Run Boulevard, Suite 160
                                               Baltimore, Maryland 21      1   17
                                               (410) 581-7400
                                               (410) 581-7410 (facsimile)




                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 4_th day of April, 2019, a copy of the foregoing was

served via ﬁrst-class mail, postage prepaid, and, if the recipients are properly registered, via the
Court’s CM/ECF system, on:


Aaron B. Houchens, Esq.
Aaron B. Houchens, PC.
111 East     Main   Street
PO Box  1250
Salem, VA 24153.


                                                  MW
                                               Meg Niéholls,   Paralegal




  Case 7:17-cv-00486-RSB Document 89 Filed 04/04/19 Page 2 of 2 Pageid#: 416
